NUMBER 13-05-00439-CV
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI B EDINBURG
                                                                                                                       

DAVID ROY HUTCHINGS,                                                               Appellant,
 
                                                             v.
 
LLANO COUNTY, LLANO INDEPENDENT
SCHOOL DISTRICT, AND LLANO COUNTY
EMERGENCY SERVICES DISTRICT NO. 3,                                  Appellees.
                                                                                                                       

      On appeal from the 33rd District Court of Llano County,
Texas.
                                                                                                                       

                       MEMORANDUM OPINION
 
               Before Justices Hinojosa,
Rodriguez, and Garza
                         Memorandum
Opinion by Justice Hinojosa
 
Appellant, David Roy Hutchings, appeals from
the trial court=s judgment in favor of appellees, Llano
County, Llano Independent School District, and Llano County Emergency Services District
No. 3, for delinquent taxes in the amount of $4,324.52.  We affirm.




Appellant=s brief fails to substantially comply with
the requirements of Texas Rule of Appellate Procedure 38.1.  Appellant=s brief fails to concisely describe the
facts relevant to his appeal.  Tex. R. App. P. 38.1(f).  The statement of facts consists of broad
assertions of legal issues and arguments, with no specific references to the
record.  This Court is only able to
ascertain the nature of the case below by reviewing the trial court=s judgment.
Further, although appellant ostensibly
enumerates twelve issues on appeal, he does not provide clear and concise
arguments to support his expansive contentions. 
See Tex. R. App. P.
38.1(h).  The main argument section of
appellant=s brief is comprised of a lengthy, often
incomprehensible, diatribe on violations of rights; however, none of the
discussion clearly correlates to a specific issue.  Although appellant makes broad references to
the Constitutions of both the State of Texas and the United States, he fails to
specifically cite any authority to support or explain his broad
contentions.  See id.  Moreover, while he generally invites us to
review the record, he does not refer us to any particular portion of the record.  See id.
We conclude that appellant has failed to
adequately brief anything for our review. 
All of appellant=s issues are overruled.
The judgment of the trial court is affirmed.
 
FEDERICO G. HINOJOSA
Justice
 
 
Memorandum Opinion delivered and filed
this the 20th day of July, 2006.